DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 25 August 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 July 2021 was filed after the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s argument pages 13 and 14, submitted 25 August 2021 with respect to Claim 33 has been considered but is moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 34, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Walley et al. US 2017/0141585, in view of Afridi et al. US 2018/0166915, in further view of Karalis et al. US 2013/0033118.
Regarding Claim 33, Walley teaches a receiver for a dual-band multi-receiver (DBMR) wireless power transfer (WPT) system, comprising: 
a high frequency receiving coil (L1, fig. 2 and 6.78 MHz, refer to [0029]); 
a low frequency receiving coil (L2, fig. 2 and 80-300 kHz, refer to [0029]); and 
a rectifier coupled to the high frequency receiving coil and low frequency receiving coil (160, fig. 2 and refer to [0030]), the rectifier comprising 
a switch (212 and 216, fig. 2) for high frequency or low frequency mode selection.  Walley however is silent wherein the rectifier functions as one of two Class-E half-wave rectifiers stacked in series and a Class-D rectifier based on the frequency mode selection.
Afridi teaches wherein the rectifier functions as one of two Class-E half-wave rectifiers stacked in series and a Class-D rectifier based on the frequency mode selection (any rectifier implementation can be used, including but not limited to class D (e.g., full bridge or half bridge rectifier), current doubler, class E, class F, class E/F, class Phi, class Phi2, and Z-source rectifiers, among others, refer to [0061], claims 44 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the rectifiers as taught by Afridi with the receiver for a dual-band multi-receiver (DBMR) wireless power transfer (WPT) system as taught by Walley in order to provide the desired output. 
The combination of Walley and Afridi teaches the rectifier comprising a switch and coupled to high and low frequency coils, however is silent regarding the rectifier conducting for a high frequency mode functioning as two Class-E half-wave rectifiers stacked in series, and non-conducting for a low frequency mode functioning as a Class-D rectifier.
Karalis teaches a rectifier conducting for a high frequency mode functioning as two Class-E half-wave rectifiers stacked in series, and non-conducting for a low frequency mode functioning as a Class-D rectifier (a wireless power source may comprise of at least one resonator coil coupled to a power supply, which may be a switching amplifier, such as a class-D amplifier or a class-E amplifier or a combination thereof.  In this case, the resonator coil is effectively a power load to the power supply.  In embodiments, a wireless power device may comprise of at least one resonator coil coupled to a power load, which may be a switching rectifier, such as a class-D rectifier or a class-E rectifier or a combination thereof, refer to [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the rectifiers as taught by Karalis with the receiver for a dual-band multi-receiver (DBMR) wireless power transfer (WPT) system as taught by combination of Walley and Afridi in order to provide the desired output. 
Regarding Claim 34, the combination of Walley, Afridi, and Karalis teaches all of the limitations of Claim 33 above and further teaches wherein the rectifier is implemented as a dual-band rectifier (refer to [0029]-[0030] of Walley).
Regarding Claim 37, the combination of Walley, Afridi, and Karalis teaches all of the limitations of Claim 33 above and further teaches wherein the low frequency receiving coil is configured to operate between about 90-200 kHz (refer to [0029] of Walley).
Regarding Claim 38, the combination of Walley, Afridi, and Karalis teaches all of the limitations of Claim 33 above and further teaches wherein the high frequency receiving coil is configured to operate between about 6.78-27.12 MHz (refer to [0029] of Walley).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Walley et al. US 2017/0141585, in view of Afridi et al. US 2018/0166915, in view of Karalis et al. US 2013/0033118, in further view of Low et al. US 2013/0077361, and in further view of Tao et al. US 2015/0351171.
Regarding Claim 35, the combination of Walley, Afridi, and Karalis teaches all of the limitations of Claim 33 above including wherein the rectifier further comprises two additional switches (212, 214, and 216, fig. 2) however is silent wherein the rectifier comprises two shunt capacitors, two chock inductors, and two filter capacitors.
Low teaches wherein the rectifier two chock inductors, and two filter capacitors (Lbandstop1, Lbandstop2 and Cbandstop1, Cbandstop2, figs. 10 and 12, and refer to [0067] and [0069]). 

Tao teaches wherein the rectifier comprises two shunt capacitors (C1 and C3, figs. 1-3 and refer to [0034].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Tao with the receiver for a dual-band multi-receiver (DBMR) wireless power transfer (WPT) system as taught by the combination of Walley, Afridi, Karalis, and Low in order to improve voltage stability. 

Allowable Subject Matter
Claims 1-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1 and 15, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a transmitter for a dual-band multi-receiver (DBMR) wireless power transfer (WPT) system, comprising: a first branch comprising a first dc-dc converter coupled to a first inverter; a second branch comprising a second dc-dc converter coupled to a second inverter; a reactance steering network (RSN) coupled to the first and second inverters, the RSN comprising an inductive branch and a capacitive branch, wherein power is steered toward the inductive branch when load impedance is capacitive and power is steered toward the capacitive branch when load impedance is inductive; a high frequency coil coupled to the RSN, the first and second inverters configured to drive the high frequency coil; and a low frequency coil coupled to the first and second dc-dc converters, the first and second dc-dc converters configured to drive the low frequency coil.
Regarding Claims 2 -14, they depend from Claim 1.
Regarding Claims 16-32, they depend from Claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
28 September 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836